DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the request for continued examination filed on 05/27/2022. Applicant has amended claims 1, 3, 8, and 12 and canceled claims 4, 9, and 13. Claims 1-3, 5-8, 10-12, and 14-18 are currently pending and being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Claim Objections
Claims  objected to because of the following informalities:
Claim 3, line 2: “A retention element” is believed to be in error for --a retention element-- (“A” should not be capitalized)
Claim 12, line 3: “A retention element” is believed to be in error for --a retention element-- (“A” should not be capitalized)
Claim 12, line 9: “the respective cooling hole” is believed to be in error for --the respective impingement cooling hole--
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 10-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keener (US 2014/0053571 A1).
Regarding claim 1, Keener teaches (Figures 1 and 19-23) an insert (1910 – Figures 19-21) for an impingement plate (140 – Figures 21-23) of a combustor cap assembly (100 – Figure 1) including a plurality of cooling holes (144 – Figure 1) therein, the insert (1910) comprising:
a body (1910) including:
an opening (defined within 1910) extending longitudinally (up/down) therethrough;
a discharge end (where 1911 is – see also annotated Figure 20 on page 5) positioned in an impingement air plenum (space above 140 in Figures 21 and 23) between the impingement plate (140) and an upstream surface of a combustor cap plate (150 – Figure 1) of the combustor cap assembly (100);
a flexible insertion end (where 1925 is – see also annotated Figure 20 on page 5) configured for insertion into a respective cooling hole of the plurality of cooling holes (144),
wherein the flexible insertion end (1925) includes at least one flexing feature (¶ [0052], ll. 6-8: “the spaces 1924 may also allow the plate engaging section 1912 to flex to accommodate the perforated plate 140”) having at least one slot (1924 – Figures 19-20) that extends radially (into/out of the page) through a wall of the body (1910) and that extends longitudinally (up/down) from a distal end (bottom end) of the flexible insertion end (1925),
wherein the at least one slot (1924) divides a portion of the flexible insertion end into at least two portions (as shown in Figures 19-20, there are multiple slots 1924 that divide the flexible insertion end into multiple fingers 1925); and
a fixation element (1912 in Figure 23 – see also annotated Figure 20 on next page) between the discharge end (1911) and the flexible insertion end (1925), the fixation element (1912) having a first outer dimension (diameter of 1912) configured to fixedly couple the body (1910) in the respective cooling hole (144).

    PNG
    media_image1.png
    648
    834
    media_image1.png
    Greyscale

Regarding claim 2, Keener teaches the invention as claimed and as discussed above for claim 1, and Keener further teaches (Figures 1 and 23) the respective cooling hole (144 – Figure 1) has an inner dimension, wherein the first outer dimension and the inner dimension are configured to create an interference fit (¶ [0052], ll. 3-5: “The plate engaging section 1912 may be snap fit, interference fit, or otherwise attached to the perforated plate 140”).
Regarding claim 3, Keener teaches the invention as claimed and as discussed above for claim 1, and Keener further teaches (Figure 23) the flexible insertion end (1925) includes:
A retention element (see annotated Figure 23 on next page) having a second outer dimension that, in a relaxed position, is larger than the first outer dimension of the fixation element (1912) and an inner dimension of the respective cooling hole (144 – Figure 1); and
the at least one flexing feature configured to allow flexing of the retention element between the relaxed position (as shown by Figure 23 of Keener) having the second outer dimension and an inwardly flexed position having a flexed, outer dimension that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective cooling hole (this is accomplished by flexing or pinching the retention element to a desired dimension that is smaller than the first and second outer dimensions).

    PNG
    media_image2.png
    606
    974
    media_image2.png
    Greyscale

Regarding claim 5, Keener teaches the invention as claimed and as discussed above for claim 1, and Keener further teaches (Figures 19-20) the flexible insertion end (1925) includes a tapered distal end (as shown by the figures).
Regarding claim 6, Keener teaches the invention as claimed and as discussed above for claim 1, and Keener further teaches (Figure 20) the discharge end (1911) has a chamfered surface (see annotated Figure 20 on next page).

    PNG
    media_image3.png
    648
    927
    media_image3.png
    Greyscale

Regarding claim 8, Keener teaches (Figures 1 and 19-23) an impingement plate (140 – Figures 21-23) for a combustor cap assembly (100 – Figure 1), comprising:
a first body (140) defining a plurality of impingement cooling holes (144 – Figure 1), wherein a first side (left side of 140 in Figure 1, top side of 140 in Figures 21 and 23) of the first body (140) is configured to be positioned in fluid communication with a cooling air plenum (space to the left of 140 in Figure 1, below 140 in Figures 21 and 23) and a second side (right side of 140 in Figure 1, top side of 140 in Figures 21 and 23) of the first body (140) is configured to connect in a spaced manner to a combustor cap plate (150 – Figure 1), the second side of the first body (140) and the combustor cap plate (150) defining an impingement air plenum (space to the right of 140 in Figure 1, above 140 in Figures 21 and 23) therebetween; and
tubes (1910 – Figures 19-21) extending from at least a portion (in this case, the entire portion) of the plurality of impingement cooling holes (144) at the second side of the first body (140), wherein each tube of the tubes (1910) includes:
a second body (1910) having an opening (defined within 1910) extending longitudinally (up/down) therethrough, the second body (1910) further including:
a flexible insertion end (where 1925 is – see also annotated Figure 20 on page 5) configured for insertion into a respective impingement cooling hole of the plurality of impingement cooling holes (144),
wherein the flexible insertion end (1925) includes at least one flexing feature (¶ [0052], ll. 6-8: “the spaces 1924 may also allow the plate engaging section 1912 to flex to accommodate the perforated plate 140”) having at least one slot (1924 – Figures 19-20) that extends radially (into/out of the page) through a wall of the second body (1910) and that extends longitudinally (up/down) from a distal end (bottom end) of the flexible insertion end (1925), and
wherein the at least one slot (1924) divides a portion of the flexible insertion end into at least two portions (as shown in Figures 19-20, there are multiple slots 1924 that divide the flexible insertion end into multiple fingers 1925).
Regarding claim 10, Keener teaches the invention as claimed and as discussed above for claim 8, and Keener further teaches (Figures 1 and 19-23) the second body (1910 – Figures 19-21) of each tube of the tubes (1910) includes:
a discharge end (where 1911 is – see also annotated Figure 20 on page 5) configured for positioning in the impingement air plenum (space to the right of 140 in Figure 1, above 140 in Figures 21 and 23); and
a fixation element (1912 in Figure 23 – see also annotated Figure 20 on page 5) between the discharge end (1911) and the flexible insertion end (1925), the fixation element (1912) configured to fixedly couple the second body (1910) in the respective impingement cooling hole of the plurality of impingement cooling holes (144).
Regarding claim 11, Keener teaches the invention as claimed and as discussed above for claim 10, and Keener further teaches (Figures 1 and 23) the fixation element (1912 – Figure 23) has a first outer dimension (diameter of 1912) and the respective impingement cooling hole (144 – Figure 1) has an inner dimension, wherein the first outer dimension and the inner dimension are configured to create an interference fit (¶ [0052], ll. 3-5: “The plate engaging section 1912 may be snap fit, interference fit, or otherwise attached to the perforated plate 140”).
Regarding claim 12, Keener teaches the invention as claimed and as discussed above for claim 11, and Keener further teaches (Figure 23) the flexible insertion end (1925) includes:
A retention element (see annotated Figure 23 on page 6) having a second outer dimension that, in a relaxed position, is larger than the first outer dimension of the fixation element (1912) and an inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes (144 – Figure 1); and
the at least one flexing feature configured to allow flexing of the retention element between the relaxed position (as shown by Figure 23 of Keener) having the second outer dimension and an inwardly flexed position having a flexed, outer dimension that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective cooling hole (this is accomplished by flexing or pinching the retention element to a desired dimension that is smaller than the first and second outer dimensions).
Regarding claim 14, Keener teaches the invention as claimed and as discussed above for claim 10, and Keener further teaches (Figures 19-20) the flexible insertion end (1925) includes a tapered distal end (as shown by the figures).
Regarding claim 15, Keener teaches the invention as claimed and as discussed above for claim 10, and Keener further teaches (Figure 20) the discharge end (1911) has a chamfered surface (see annotated Figure 20 on page 7).
Regarding claim 18, Keener teaches the invention as claimed and as discussed above for claim 8, and Keener further teaches (Figure 1) the first body (140) defines a cooling flow return passage (any one of the impingement holes 142) in fluid communication with the impingement air plenum (space to the right of 140 in Figure 1), the cooling flow return passage (142) in fluid communication with at least one upstream element (60) from the first body (140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keener (US 2014/0053571 A1), in view of Bowers (US 2011/0091298 A1).
Regarding claim 7, Keener teaches the invention as claimed and as discussed above for claim 1, except for the discharge end including an outer dimension larger than an inner dimension of the respective cooling hole and a seat configured to contact a second side of the impingement plate.
Bowers teaches (Figure 18) a similar insert (131), wherein a discharge end (130) includes an outer dimension (diameter of 124) larger than an inner dimension of a respective cooling hole and a seat (see annotated Figure 18 below) configured to contact a second side of an impingement plate (see Figure 16, which shows the seat of insert 52 contacting impingement plate 58).

    PNG
    media_image4.png
    329
    807
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Keener by having an outer dimension of the discharge end be larger than an inner dimension of the respective cooling hole and including a seat configured to contact a second side of the impingement plate, in order to engage the outer surface of the impingement plate, as taught by Bowers (¶ [0052], ll. 10-12).
Regarding claim 16, Keener teaches the invention as claimed and as discussed above for claim 10, except for the discharge end including an outer dimension larger than an inner dimension of a respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact a second side of the first body.
Bowers teaches (Figure 18) a similar insert (131), wherein a discharge end (130) includes an outer dimension (diameter of 124) larger than an inner dimension of a respective impingement cooling hole of the plurality of impingement cooling holes (hole in panel 58 – Figure 16) and a seat (see annotated Figure 18 on previous page) configured to contact a second side of a first body (see Figure 16, which shows the seat of insert 52 contacting impingement plate 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Keener by having an outer dimension of the discharge end be larger than an inner dimension of a respective impingement cooling hole of the plurality of impingement cooling holes and including a seat configured to contact a second side of the first body, in order to engage the outer surface of the first body, as taught by Bowers (¶ [0052], ll. 10-12).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keener (US 2014/0053571 A1).
Regarding claim 17, Keener teaches the invention as claimed and as discussed above for claim 8, and Keener further teaches (Figure 1) the first body (140) further includes an outer band (see annotated Figure 1 on next page), wherein the outer band defines a cooling passage (102), wherein the cooling passage (102) provides for fluid communication out of the impingement air plenum (via impingement holes 142) in an outward direction at an angle relative to a radius.

    PNG
    media_image5.png
    655
    944
    media_image5.png
    Greyscale

However, Keener does not teach a plurality of cooling passages circumferentially spaced along the outer band.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Keener by adding a plurality of cooling passages circumferentially spaced along the outer band, since it has been held that mere duplication of parts (i.e., plural cavities and vibration dampers) has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 (VI)(B).

Response to Arguments
Applicant’s arguments regarding the new recitations in the claims have been addressed in the Advisory Action dated May 27, 2022 and are also addressed in the body of the prior-art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741